1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   ) Case No. 1:20-cr-00264-DAD
                                                 )
12           Plaintiff,                          ) APPLICATION AND ORDER
                                                 ) APPOINTING COUNSEL
13   vs.                                         )
                                                 )
14   JEFFERY ALAN LOWRANCE,                      )
                                                 )
15          Defendant.                           )
                                                 )
16                                               )
17          Defendant, Jeffery Alan Lowrance, through the Federal Defender for the Eastern District
18   of California, hereby requests appointment of counsel for assistance in seeking modification of
19
     the terms of his supervised release.
20
            Mr. Lowrance commenced his 60-month term of supervised release on December 15,
21
     2020. On December 30, 2020, jurisdiction over his case was transferred from the Northern
22
23   District of Illinois to the Eastern District of California. Mr. Lowrance submits the attached

24   Financial Affidavit as evidence of his inability to retain counsel.

25          After reviewing the Financial Affidavit, it is respectfully recommended that counsel be
26
     appointed to assist Mr. Lowrance.
27
            DATED: June 21, 2021                                  /s/ Eric V. Kersten
28                                                         ERIC VINCENT KERSTEN
                                                           Assistant Federal Defender
                                                           Branch Chief, Fresno Office
1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel at this
3    time, the Court hereby appoint Counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    June 21, 2021                               /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
